Citation Nr: 0419592	
Decision Date: 07/21/04    Archive Date: 08/04/04

DOCKET NO.  97-01 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York


THE ISSUE

Entitlement to automobile and adaptive equipment or adaptive 
equipment only.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel



INTRODUCTION

The veteran served on active duty from July 1950 to July 
1953.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 1995 decision by the RO in New York, 
New York which denied entitlement to automobile and adaptive 
equipment or adaptive equipment only.  A hearing was held 
before an RO hearing officer in January 1998.  It is unclear 
from the veteran's testimony whether he is raising the issue 
of service connection for post-traumatic stress disorder.  It 
is requested that the RO contact the veteran to clarify this 
matter and, thereafter, take the appropriate actions.


FINDINGS OF FACT

1.  The RO has awarded compensation benefits for paraplegia 
of the lower extremities with loss of use of both feet 
pursuant to 38 U.S.C.A. § 1151.

2.  The veteran does not have loss of use of either lower 
extremity, ankylosis of the hip or knee or permanent 
impairment of vision of both eyes due to service-connected 
disorders.


CONCLUSION OF LAW

The criteria for eligibility for automobile and adaptive 
equipment or adaptive equipment only have not been met.  38 
U.S.C.A. §§ 3901, 3902 (West 2002); 38 C.F.R. § 3.808 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  See, 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This law eliminates the concept of 
a well-grounded claim, and redefines the obligations of VA 
with respect to the duty to assist.  The new law also 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA was 
published on August 29, 2001.  66 Fed. Reg. 45,620-32 (Aug. 
29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  

The new law and regulations require VA to notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  38 U.S.C.A. § 5103 (West 2002); 38 
C.F.R. § 3.159(b) (2002); Quartuccio v. Principi 16 Vet. App. 
183 (2002).

Although the RO has not provided the veteran with VCAA notice 
regarding the instant claim, the Board notes that under 38 
U.S.C. § 5103(a), the VA is not required to provide notice of 
the information and evidence necessary to substantiate a 
claim where that claim cannot be substantiated because there 
is no legal basis for the claim or because undisputed facts 
render the claimant ineligible for the claimed benefit.  
VAOPGCPREC 5-2004.  Moreover, under 38 U.S.C. § 5103A, VA is 
not required to assist a claimant in developing evidence to 
substantiate a claim where there is no reasonable possibility 
that such aid could substantiate the claim because there is 
no legal basis for the claim or because undisputed facts 
render the claimant ineligible for the claimed benefit.  Id.  
As there is no legal basis for the veteran's claim, the Board 
finds that the veteran's due process rights will not be 
abridged by its adjudication of the claim.

Factual Background

The veteran has filed a claim for assistance in purchasing a 
car or for adaptive equipment.  

Initially, the Board notes that the veteran has no 
established service-connected disabilities.  He has been 
awarded disability benefits pursuant to 38 U.S.C.A. § 1151, 
for paraplegia of the lower extremities with loss of use of 
both feet, based on residuals of surgery performed at a VA 
facility in 1990.

The veteran and his representative essentially contend that 
although the veteran's loss of use of both feet is not due to 
a service-connected disability, he should nonetheless be 
awarded assistance in purchasing a car or for adaptive 
equipment.  In this regard, the veteran's representative 
contends that the veteran's situation is analogous to that of 
a veteran in receipt of 38 U.S.C.A. § 1151 benefits who 
applies for specially adapted housing or a special home 
adaptation grant, and cites Kilpatrick v. Principi, 16 Vet. 
App. 1 (2002), aff'd, 327 F.3d 1375 (Fed. Cir. 2003).  

Analysis

The Board notes that 38 U.S.C.A. § 1151 was revised, 
effective October 1, 1997, and the new version of the law is 
more restrictive than the old version.  Benefits were awarded 
to the veteran under the old version of 38 U.S.C.A. § 1151 as 
his claim for such benefits was pending since before the 
change in the law.  VAOPGCPREC 40-97.  Regardless, both the 
old and new versions of 38 U.S.C.A. § 1151 provide that 
compensation shall be awarded for a qualifying additional 
disability of a veteran (resulting from VA medical treatment) 
in the same manner as if the additional disability or death 
were service connected.  38 U.S.C.A. § 1151 (West 1991 and 
2002).  See also 38 C.F.R. § 3.358.  Section 1151 does not 
confer upon its beneficiaries the status of service 
connection.  Rather, section 1151 awards compensation as if 
the claimant were service connected.  Kilpatrick, supra.

With respect to the veteran's current claim for entitlement 
to assistance in purchasing a car or for adaptive equipment, 
governing law provides (as pertinent to the present case), 
that the VA Secretary, under regulations which the Secretary 
shall prescribe, shall provide or assist in providing an 
automobile or other conveyance to each eligible person by 
paying the total purchase price of the automobile or other 
conveyance (including all State, local, and other taxes) or 
$9,000, whichever is the lesser, to the seller from whom the 
eligible person is purchasing under a sales agreement between 
the seller and the eligible person.  38 U.S.C.A. § 3902 (West 
2002).

Governing law further provides as follows: 

§ 3901.  Definitions. 
 
For purposes of this chapter-- 
(1) The term "eligible person" means-- 
   (A) any veteran entitled to 
compensation under chapter 11 of this 
title for any of the disabilities 
described in subclause (i), (ii), or 
(iii) below, if the disability is the 
result of any injury incurred or disease 
contracted in or aggravated by active 
military, naval, or air service: 
      (i) The loss or permanent loss of 
use of one or both feet; 
      (ii) The loss or permanent loss of 
use of one or both hands; 
      (iii) The permanent impairment of 
vision of both eyes of the following 
status: central visual acuity of 20/200 
or less in the better eye, with 
corrective glasses, or central visual 
acuity of more than 20/200 if there is a 
field defect in which the peripheral 
field has contracted to such an extent 
that the widest diameter of visual field 
subtends an angular distance no greater 
than twenty degrees in the better eye.... 

38 U.S.C.A. § 3901 (West 2002).

Governing regulation provides as follows:

§ 3.808 Automobiles or other conveyances; 
certification.
 
A certification of eligibility for 
financial assistance in the purchase of 
one automobile or other conveyance in an 
amount not exceeding the amount specified 
in 38 U.S.C. § 3902 (including all State, 
local, and other taxes where such are 
applicable and included in the purchase 
price) and of basic entitlement to 
necessary adaptive equipment will be made 
where the claimant meets the requirements 
of paragraphs (a), (b) and (c) of this 
section. 
 
(a) Service.  The claimant must have had 
active military, naval or air service. 
 
(b) Disability.  (1) One of the following 
must exist and be the result of injury or 
disease incurred or aggravated during 
active military, naval or air service; 
 
(i) Loss or permanent loss of use of one 
or both feet; 
 
(ii) Loss or permanent loss of use of one 
or both hands; 
 
(iii) Permanent impairment of vision of 
both eyes: Central visual acuity of 
20/200 or less in the better eye, with 
corrective glasses, or central visual 
acuity of more than 20/200 if there is a 
field defect in which the peripheral 
field has contracted to such an extent 
that the widest diameter of visual field 
subtends an angular distance no greater 
than 20 degrees in the better eye. 
 
(iv) For adaptive equipment eligibility 
only, ankylosis of one or both knees or 
one or both hips. 
...
(d) Additional eligibility criteria for 
adaptive equipment. Claimants for 
adaptive equipment must also satisfy the 
additional eligibility criteria of §§ 
17.156, 17.157, and 17.158 of this 
chapter. 

38 C.F.R. § 3.808 (2003).

Moreover, a precedent opinion by the VA's General Counsel has 
held that 
a veteran with a disability that resulted from VA 
hospitalization or medical or surgical treatment who has been 
determined eligible for compensation "as if" such injury 
were service connected pursuant to 38 U.S.C. § 1151 is not 
eligible for a non-chapter 11 or 13 benefit such as 
automobiles and adaptive equipment under chapter 39 of title 
38 as a result of the disability caused by VA medical care, 
as eligibility is conditioned on the veteran having a 
service-connected condition, unless the statute or 
legislative history clearly and unambiguously provided 
otherwise.  VAOPGCPREC 24-97.

The veteran does not have loss of use of either foot due to 
service-connected disabilities.  Although he has lost the use 
of both feet, such loss is not the result of an injury 
incurred or disease contracted in or aggravated by active 
military, naval, or air service, and therefore the veteran 
fails to meet the eligibility requirements for entitlement to 
automobile and adaptive equipment or adaptive equipment only.  
38 U.S.C.A. §§ 3901, 3902 (West 2002); 38 C.F.R. § 3.808(b) 
(2003).

The veteran and his representative contend that the claimed 
benefits should nonetheless be awarded, and cite Kilpatrick, 
supra in support of the claim.  In Kilpatrick, supra, the 
Court determined that the claimant was eligible for benefits 
under 38 U.S.C.A. § 2101(a) in the same manner as if his 
disability were service-connected, even though the pertinent 
disability was not in fact service-connected.  The Board 
notes that this case involved a veteran in receipt of 
38 U.S.C.A. § 1151 benefits who claimed entitlement to 
specially adapted housing benefits under 38 U.S.C.A. § 2101, 
and does not pertain to a claim for assistance in purchasing 
a car or for adaptive equipment under 38 U.S.C.A. 
§§ 3901, 3902.  Hence the holding in that case is not 
applicable here.  

The Board is bound by the laws which are currently in effect, 
which prohibit the award of assistance in purchasing a car or 
for adaptive equipment in the veteran's case.  The law, not 
the evidence, is determinative of the outcome of this issue, 
and as a matter of law, his claim must be denied.  Sabonis v. 
Brown, 6 Vet. App. 426 (1994).

ORDER

Entitlement to automobile and adaptive equipment benefits are 
denied.



	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



